UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 06-7807



In Re:   CHRISTOPHER MICHAEL WATKINS,




                                                           Petitioner.




              On Petition for Writ of Audita Querela.
                        (4:00-cr-00043-HCM)


Submitted:   March 22, 2007                 Decided:   March 29, 2007


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Christopher Michael Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher     Michael      Watkins,   a     federal   prisoner,

petitions for a writ of audita querela pursuant to the All Writs

Act, 28 U.S.C. § 1651(a) (2000), requesting that we vacate his

sentence   and   remand   to   the    district   court   for   resentencing.

Although we grant Watkins leave to proceed in forma pauperis, we

deny the petition because a writ of audita querela is not available

or appropriate in this case.         See United States v. Valdez-Pacheco,

237 F.3d 1077, 1080 (9th Cir. 2001).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            PETITION DENIED




                                     - 2 -